— In an action to recover damages for personal injuries and wrongful death, etc., the defendant Airweld, Inc., appeals from an order of the Supreme Court, Kings County (Aronin, J.), dated February 26, 1990, which, inter alia, denied its motion to vacate a confidentiality order of the same court dated November 4, 1988.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s assertion, the court did not improvidently exercise its discretion in granting a protective order proscribing the dissemination of confidential information relating to an "R-205 Regulator”. Pursuant to CPLR 3103 (a), "[t]he court may at any time on its own initiative, or on motion of any other party or witness, make a protective order denying, limiting, conditioning or regulating the use of any disclosure device”. Its discretion in such matters is broad (see, Van Eycken v Van Eycken, 142 AD2d 576) and upon our review of the record we find that the court acted properly (see, Tymko v K-Mart Discount Stores, 75 AD2d 987; Snyder v Parke, Davis & Co., 56 AD2d 536; McLaughlin v G.D. Searle, Inc., 38 AD2d 810). Mangano, P. J., Bracken, Sullivan and Harwood, JJ., concur.